DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.

Allowable Subject Matter
Claims 1-3 and 8-20 are allowed.

As per claim 1, the prior art Kamal (US 2010/0268470) discloses a method for data collection in an industrial environment having self-organization functionality (see Abstract, Figs. 1 and 10, and paragraphs 0028, 0080, 0111, and 0131: discusses a system that involves self-organization functionality in relation to the control and data collection operation of nanosensors), the method comprising:
analyzing a plurality of sensor inputs (see Figs. 7 and 10 and paragraphs 0080, 0086-0091: discloses analyzing a plurality of sensor inputs when evaluating various downhole properties and location of the sensing robot);
self-organizing a collection operation of sensors that provide the plurality of sensor inputs (see Abstract, Figs. 1 and 10, and paragraphs 0028, 0080, 0111, and 0131: discusses a system that involves self-organization functionality in relation to the control and data collection operations of the nanosensors), wherein the collection operation of sensors that provide the plurality of sensor inputs includes receiving instructions directing a mobile data collector unit to operate sensors at a target (see paragraphs 0028, 0080, 0111, and 0124: nanorobot control computer instructs the nanorobots to move to specific location, instructions received by nanorobot), wherein at least one of the sensors is arranged in the mobile data collector unit (see paragraphs 0080 and 0081: nanorobot has onboard sensors);
transmitting a communication to one or more other mobile data collector units regarding the instructions (see paragraphs 0028, 0080, 0111, and 0124: nanorobot control computer instructs the nanorobots to move to specific location, instructions received by nanorobot via transmission from nanorobot control computer), 
self-organizing a distribution of the mobile data collector unit and the one or more other mobile data collector units at the target (see paragraphs 0130-0131: nanorobot control computer is a machine that implements functions, including directing nanorobot, i.e. self-organizes the distribution of the mobile data collectors); 
wherein self-organizing the distribution comprises proposing a target location for the mobile data collector unit (see paragraphs 0028, 0080, 0111, and 0124: nanorobot control computer instructs the nanorobots to move to specific location, instructions received by nanorobot via transmission from nanorobot control computer); 
directing the mobile data collector unit to the target location (see paragraphs 0080 and 0131-0132: robot keeps going if confirmation that it’s on the right path, robot is directed to the target location); and 
collecting sensor data at the target location from the mobile data collector unit (see paragraphs 0080 and 0131).

Samuel (US 2017/0284186) discloses analyzing a plurality of sensor inputs and sampling data received from the plurality of sensor inputs (see paragraph 0021: sampling block collects and stores signal samples, either as raw data or as derived values obtained by the processor from the raw data). 

Kotlyarov (US 2018/0203442) discloses a method on controlling mobile robots that includes transmitting the target location to at least one of the one or more other mobile robots (see paragraphs 0036-0040: transmitting commands via broadcast to a plurality of mobile robots); 
receiving a positive acknowledgement, i.e. confirmation that there is no contention, for the target location and in response to receiving a positive acknowledgement, i.e. confirmation that there is no contention, directing the mobile robot the target location (see paragraphs 0040-0043: discloses providing a positive acknowledgment of the requested command and moving in conjunction with the positive acknowledgment, or declining the command with a negative acknowledgment, i.e. obvious to move/direct robot to move when no contention has been confirmed). 

The prior art Kumano (JP 2003345435) disclose transmitting a target location to other robots, receiving position data of other robots, then selecting the closest robot the target location as the robot that will move to the target location (see English Translation  Abstract, pages 2 and 6-7, and Claims 1 and 3). 

However, the prior art fails to disclose self-organizing a collection operation of sensors that provide the plurality of sensor inputs, wherein the collection operation of sensors that provide the plurality of sensor inputs includes receiving instructions directing a mobile data collector unit to operate sensors at a target, wherein at least one of the sensors is arranged in the mobile data collector unit; 
transmitting a communication to one or more other mobile data collector units regarding the instructions, and
self-organizing a distribution of the mobile data collector unit and the one or more other mobile data collector units at the target, wherein self-organizing the distribution comprises:
proposing a target location for the mobile data collector unit;
transmitting the target location to at least one of the one or more other mobile data collector units;
receiving a confirmation that there is no contention for the target location, wherein the confirmation indicates that none of the one or more other mobile data collector units are at or moving to the target location; and 
in response to receiving the confirmation that there is no contention, directing the mobile data collector unit to the target location.

Independent claim 8 is allowable for the same reasoning as independent claim 1. 

Dependent claims 2-3, 5-7 and 9-20 are allowable due to their dependency upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865